Title: From John Adams to John Quincy Adams, 3 May 1816
From: Adams, John
To: Adams, John Quincy



Quincy May 3. 1816

On the 1st. Mr and Mrs Swelt made us happy by a Visit in which he assured Us he had Seen you, your Lady and Son and that you were all well.
on the 2nd. Mr P. C. Brooks with his Son Edward made Us a very pleasant Visit to offer to take Letters or Packetts to you. This Mr Edward has a Steady Face and manly Countenance, I hope you will cherrish him.
Your Brother has paid me the last Farthing, and now I have no fund to draw upon. But I will run upon Tick for Grim and the History of the Jesuits. I will Still pay your Brother whatever your may expend for me.
Your Mother has been Sick all Winter: but Survives and is charmingly recoved. My Eyes have been half blind, and I have been Sick three Weeks and am So Still. As Voltaire always whined “Octogenaire et malade.”
How came Homer to be a Wizzard? Cassandra was a Prophet, divinely inspired, allways foreseeing and fore telling Truth, though Evil. Yet punished for that very Truth.!!!
I have always been a Prophet of ill, and punished Accordingly.
But I persevere. We Shall have Jesuits in all Shapes in America. We Shall Jesuits, as Federalists and Republicans, in the Shape of Monarchists and Democrats. We Shall have Jesuits as Calvinists and Armenians as Unitarians and Athanatians as Phylosophers and Men of Letters, as Editors of Newspapers and Printers Devils.
My Advice to you therefore is to Study the History of the Jesuits. Read again Pascall, and procure for me and for yourself the Histoire general of the Company.
You can have no Idea of the feelings with which I Say Adieu
A.